Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claims 1-10 recite: 
at least one non-transitory computer readable medium that stores a plurality of instructions for use with first and second video poker gaming devices, each device having a display for displaying dealt hands, the plurality of instructions, which when executed by at least one processor, causes the at least one processor to display an indicator to designate one of a first player at the first gaming device or a second player at the second gaming device to provide an option of switching a dealt video poker hand with a video poker hand dealt to the other one of the first or second player.

Claims 11-20 recite:
a gaming system comprising: 
a plurality of electronic gaming devices, each electronic gaming device having: 
a housing; 
at least one display device supported by the housing for displaying outcomes of games played on the gaming device; 
a plurality of input devices supported by the housing, including: a device for generating indicia related to the identity of a player of the electronic gaming device, an actuator for initiating a game on the electronic gaming device, an acceptor of a physical item associated with a monetary value, a validator configured to identify the physical item, and a bet input device operable to receive a wager from the player, a cashout device configured to receive an input to cause an initiation of a payout associated with a credit balance, and a credit meter for receiving credits responsive to acceptance of the physical item associated with a monetary value by the acceptor; and
at least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor, causes the at least one processor to: 
receive a wager via the gaming device from a first player at a first gaming device; 
receive a wager via the gaming device from a second player at a second gaming device; 
display a first video poker hand on a display at the first gaming device; display a second video poker hand on a display at the second gaming device; 
display an indicator to designate one of the first or second players to provide an option of switching a dealt video poker hand with a video poker hand dealt to the other one of the first or second player;
 award a prize associated with a first gaming outcome displayed at the first gaming device; and 
award a prize associated with a second gaming outcome displayed at the second gaming device.

The underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The underlined limitations recite an abstract idea of managing a wagering game.  Managing a wagering game is a management of social activities and therefore an organization of human activity.  The underlined limitations of claims 1-10 recite a management of a social activity (wagering game) by displaying poker hands to a first and second player, and enabling a player to switch poker hands with the other player. The underlined limitations of claims 11-20 also recite how a game in managed by receiving a wager from a first and second player, displaying a first poker hand and a second poker hand, displaying an indicator to designated one of the first or second player to provide an option of switching a dealt poker hand with the other one of the first or second player; awarding a prize associated with the first game outcome, and awarding a prize associated with a second game outcome.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. 
The non-transitory computer readable medium storing instruction, the gaming system comprising plurality of electronic gaming devices, each gaming device having a housing, display device, input devices, cashout device, credit meter are not used in a meaningful way. These components are generic computer components in the art or generic gaming device components used to perform the abstract idea. The non-transitory computer readable medium storing instruction, the gaming system comprising plurality of electronic gaming devices, each gaming device having a housing, display device, input devices, cashout device, credit meter are used to implement the game in an electronic embodiment. The use of these elements links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Claims 1-10 recite a non-transitory computer readable medium. Claims 11-20 recite a gaming system comprising plurality of electronic gaming devices, each gaming device having a housing, display device, input devices including: a device for generating indicia related to the identify of a player, an actuator an acceptor, a validator, a bet input device, a cashout device, credit meter and at least one non-transitory computer readable medium. These components are well known, routine and conventional in the art. Griswold (US 2006/0040741) discloses these components are typical components of electronic and microprocessor based gaming machines and are known in the art (paragraphs 4-5). Griswold discloses typically an electronic gaming machine will have a housing (cabinet, paragraph 5), display device (video displays, paragraph 6), input devices including: a device for generating indicia related to the identify of a player (player tracking units, paragraph 4), an actuator for imitating a game (keypads, buttons, levers, touchscreen, paragraph 4), an acceptor (coin acceptor, paragraph 4), a validator (bill validator, paragraph 4) a bet input device (keypads, buttons, levers, touchscreen, paragraph 4), and at least one non-transitory computer readable medium (software devices, software components of the gaming device, paragraph 4). In addition, Crowder (US 2006/0172798) discloses that a cashout device, and a credit meter are well known in the art (paragraph 34).
The conventional gaming components as claimed are used conventionally and are not sufficient to ensure that the claims amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-10, 12-20 are directed to providing awards, designating the switching option, providing a blocking option, placing bets, and providing awards. These limitations further recite steps of managing a game by following rules and therefore recite steps of organizing human activity. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” for generating indicia, “an actuator” and “a validator” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,233. Although the claims at issue are not identical, they are not patentably distinct from each other. More specifically, regarding claim 1, claim 11 of U.S. Patent No. 10,672,233 discloses a non-transitory memory device as claimed and additional limitations of transmitting an invitation link, accepting or declining a link input, simultaneously displaying the first and second instance of the game, and prevent initiation of another instance of the game. Claim 11 of U.S. Patent No. 10,672,233 is more specific than pending claim 1 and therefore anticipates claim 1. Similarly, regarding pending claim 11, Claim 1 of U.S. Patent No. 10,672,233 discloses the claimed system and additional limitation and therefore anticipates claim 11. Claims 2-10, 12-20 are taught by claims 1-20 of U.S. Patent No. 10,672,233 or would have been obvious over claims 1-20 of U.S. Patent No. 10,672,233.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 8,192,267. Although the claims at issue are not identical, they are not patentably distinct from each other. More specifically, claims 1-43 of U.S. Patent No. 8,192,267 discloses the claimed invention but fails to teach a non-transitory computer readable medium and a gaming system a plurality of gaming device each gaming device comprising the components as claimed. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,475,254. Although the claims at issue are not identical, they are not patentably distinct from each other. More specifically, claims 1-15 of U.S. Patent No. 8,475,254 discloses the claimed invention but fails to teach a non-transitory computer readable medium and a gaming system a plurality of gaming device each gaming device comprising the components as claimed. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,217,327. Although the claims at issue are not identical, they are not patentably distinct from each other. More specifically, claims 1-11 of U.S. Patent No. 10,217,327 discloses the claimed invention but fails to teach a non-transitory computer readable medium and a gaming system a plurality of gaming device each gaming device comprising the components as claimed. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Walker (US 2004/0242297) discloses that a player can swap cards with another player (paragraphs 11,156). However, Walker fails to teach the claim limitation of, “display an indicator to designate one of a first player at the first gaming device or a second player at the second gaming device to provide an option of switching a dealt video poker hand with a video poker hand dealt to the other one of the first or second player”.

Nicely (US 7,748,714) discloses an icon or an indicator (284 or 295 in Fig. 3) that allows the player to swap or exchange hand (col. 6:9-28). However, an indicator that allows the player to swap or exchange hand is not an indicator to designate one of the first or second player to provide an option of switching a dealt video poker hand as claimed.

Chun (US 7,922,587) discloses a game device comprising a switching mechanism to switch to different games and allow a player at one terminal to switch to different tables and place bets at different games at a time (abstract).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 

35 USC 101
Step 2a Prong 2
Applicant argues that the claims do not recite a judicial exception. In addition, Applicant argues that the office action does not identify the specific limitations that recite an abstract idea. However, in pages 4 to 5 of the last office action, the Office action indicate which claim limitations of claims 1-10 and which limitations of claims 11-20 recite the abstract ides of managing a social activity (wagering game). For clarification purposes, the claim limitations have been underlined to emphasize the which limitations recite the abstract idea.
Applicant argues that the claims do not fall within any of the subject matter groupings of abstract ideas. However, Applicant has not explained why the claims are not directed to an abstract idea. More particularly, Applicant has not explained why the claimed invention of playing a poker game by providing an option to switch cards with another player, is not a management of game. In addition, Applicant has not explained why the claim limitations of receiving a wager from a first and second player, displaying poker hands to a first and second player, providing an option switch poker hands, and awarding a prize associated with a first and second outcome is not a management of game.
Applicant argues that the claims are similar to claim 2 of example 37. However, the claim in the example is not similar to the pending claims. There is no abstract idea recited in claim 2 of example 37. However, the pending claims recite steps to play a wagering game and/or steps of how a wagering game is managed. These limitations recite an organization of human activity.

Step 2a Prong 2
Applicant argues that the claims integrate the recited judicial exception into a practical application of the exception. Applicant argues that the claims store a plurality of instructions and the dealt hands are provided to display devices for display and the instructions causes a display to display an indicator that designates a player and an option is provided. It appears that Applicant is arguing the that the computer embodiment by using a computer readable storage device with instructions that outputs the instructions to the display and receives information from a user integrates the abstract idea into a practical application. However, these limitations generally link the abstract idea to a particular technological environment or field of use.
	Applicant argues that the claims are an improvement to a technology. However, the claim limitations generally link the abstract idea to a particular technological environment or field of use. There is no improvement to the functioning of a computer or a technology or technical field.

Step 2b
Applicant argues that the claims amount to significantly more than the judicial exception and are similar to the claims of McRO. However, the claims re not similar to the claims of McRO. Although the pending claims may claim specific steps; these specific steps are specific steps or rules to play the game and recite an abstract idea. They do not amount to significantly more than abstract idea. There is no specific structure that improves a gaming system. The option to switch is not an improvement to a gaming system. The option to switch hands is a game feature can be implemented without a computer. A computer embodiment of this game feature is a computer implementation of the game and not an improvement to a technology. 

35 USC 112
The rejection is withdrawn as necessitated by the amendment

Double Patenting
The Terminal Disclaimer is approved. The rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715